Penningtou, J.
The action below Avas an action of trover, brought by Decker, for íavo horses, which he, as constable, under an execution which he had against one John B. Drake, had levied on, and taken into his possession ; and he charges the defendant below, Brink, with taking- and carrying away, and selling and disposing of them, which amounts to a conversion. According to the books, an action of trover can be maintained on the facts disclosed by this state of the case, 6 Bao. 679 ; 1 Mod. SO ; % Sand. ; although goods are taken as a trespass, yet trover may be maintained, Oro.. Car. 89. The only difficulty arising in this case is, that the defendant beloAv, should not haAm been charged with taking and carrying away the horses, but with finding them; but technical formality is not required in justices’ courts. If the record discloses facts, which if properly declared on, will entitle the plaintiff to recover on the action he brings, the *463court will support it. I am, therefore, in favor of affirmance.
Anderson, for plaintiff.
The other judges concurred.
Judgment affirmed.